DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
2. The Amendment filed on July 26, 2022 has been entered. Claims 1 has been amended. Claims 11-20 were previously cancelled. No new claims have been added or cancelled. Thus, claims 1-10 are pending and rejected for the reasons set forth below. 


Claim Rejections - 35 USC § 101
3. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. Claims 1–10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1–10 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1–10). (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of generating, displaying, and converting codes for user authentication in order to conduct a touchless transaction by: 
providing a transaction by rendering the transaction;
presenting an initial transaction;
detecting a session initiated by a customer;
activating (for communication);
rendering a first code;
establishing a connection based on information that was encoded in the first code;
rendering a second code (for display) based on establishing wherein rendering the second code further comprises generating encoded instructions within the second code (for remoting);
receiving a confirmation based on the decoding the second code;
processing decoded instructions for the encoded instructions and configuring for processing;
remoting the transaction (for display); and
correlating input received during the session with transaction interface input that is processed without a customer associated with the transaction touching and without any customer touching of keys.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions (e.g., generating, displaying, and converting codes for user authentication in order to conduct a touchless transaction).  
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a “device,” “terminal,” “display,” “port,” “transceiver,” “screen,” and “interface” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraphs [0008] and [0021] of the specification). 
Dependent claims 2–10 have all been considered and do not integrate the abstract idea into a practical application. Dependent claim 2 recites limitations that further define the abstract idea of generating, displaying, and converting codes for user authentication in order to conduct a touchless transaction as it describes identifying the user and making payment for a transaction through a payment card. Dependent claim 3 recites limitations that further define the abstract idea of generating, displaying, and converting codes for user authentication in order to conduct a touchless transaction as it describes identifying a PIN for authentication and payment for completing the transaction. Dependent claim 4 recites limitations that further define the abstract idea of generating, displaying, and converting codes for user authentication in order to conduct a touchless transaction as it describes generating a random number in order for the mobile device to identify and connect wirelessly to complete a transaction. This is performed through an encoding process which is converting the generated code into a randomized number for authentication of the mobile device of the user. Dependent claim 5 recites limitations that further define the abstract idea of generating, displaying, and converting codes for user authentication in order to conduct a touchless transaction as it describes connecting the mobile device with the terminal after the mobile device has been verified in order to complete a transaction. Dependent claim 6 recites limitations that further define the abstract idea of generating, displaying, and converting codes for user authentication in order to conduct a touchless transaction as it describes the type of connection for the mobile device and the terminal and this is performed via a WiFi connection. Dependent claim 7 recites limitations that further define the abstract idea of generating, displaying, and converting codes for user authentication in order to conduct a touchless transaction as it describes providing the transaction interface onto a mobile phone through webpages on the mobile device. Dependent claim 8 recites limitations that further define the abstract idea of generating, displaying, and converting codes for user authentication in order to conduct a touchless transaction as it describes providing the transaction interface on a desktop application on the mobile device. Dependent claim 9 recites limitations that further define the abstract idea of generating, displaying, and converting codes for user authentication in order to conduct a touchless transaction as it describes providing by the user’s mobile device indication that the transaction is completed and no further action is needed as well as providing receipt of the transaction to the mobile device and disconnecting the mobile device connection to the transaction terminal. Dependent claim 10 recites limitations that further define the abstract idea of generating, displaying, and converting codes for user authentication in order to conduct a touchless transaction as it describes logging transaction metrics relating to the transaction conducted on the transaction terminal in order to track transaction data. 
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea).


Prior Art Not Relied Upon
5. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
Van Bosch et al. (U.S. Pub. No. 2008/0313079) teaches a method for proximity payment transaction between a wireless purchasing device and a point of sale terminal in conjunction with a trusted party. 


Response to Arguments
6.  Applicant’s arguments filed on July 26, 2022 have been fully considered. 
As a result of Applicant’s amendment to claim 1, the previous objection to claim 1 is hereby withdrawn. 
Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. Applicant first argues that the “claims are not directed to an abstract idea.” (See Applicant’s Arguments, p. 5). However, as explained above, the claims recite the abstract idea of generating, displaying, and converting codes for user authentication in order to conduct a touchless transaction. This is directly tied to the conducting of a commercial interaction by the use of the authentication codes that are carried out by a user in order to carry out a transaction based on input via remote interfaces. Applicant next argues that “the claims at least represent a practical application of the alleged abstract idea.” Id. The above identified abstract idea to which independent claim 1 is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. These recited features are a necessary part of the invention otherwise the process could not be carried out. 
Finally, the Applicant argues that “performing a transaction that improves the health and safety of the user is an improvement in technology.” (See Applicant’s Arguments, p. 5). The ability to remote from the transaction terminal to a user’s mobile device is not a technological improvement to computer technology. It is merely data transferring from one device to another for display (“transaction terminal” to the “mobile device”). This then enables the user to carry out the transaction on his or her mobile device. 
Therefore, the previously cited rejection of the claims under 35 U.S.C. §101 is maintained. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amit Patel whose telephone number is (313) 446-4902.  The examiner can normally be reached Mon - Thu 8 AM - 6 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 
/Amit Patel/
Examiner
Art Unit 3696

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696